Case 5:20-cv-00034-LGW-BWC Document 10 Filed 07/20/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

FERNANDO VIDAL GONZALEZ,
Petitioner,

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV520-34

TRACY JOHNS,
Respondent.

a Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered,

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 14th day of July 2020, adopting the
Report and Recommendation of the Magistrate Judge, dismissing without prejudice Gonzalez's 28
U.S.C. § 2241 Petition, denying as moot Respondent's Motion to Dismiss, and denying Gonzalez in

forma pauperis status on appeal. Judgment is hereby entered, and this case stands closed.

/ :
Regt \ —-

HON/LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

Tu\y 4 4 20 John E. Triplett, Acting Clerk

Approved by:

 

Dale Clerk

  

S$ Rev 10/1/03
